Citation Nr: 1812189	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-19 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating, based on individual unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to an increased rating for residuals, fracture of the left ankle with degenerative joint disease (DJD). 

The Veteran testified in April 2014 at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the Veteran's claims file.  

During the Veteran's April 2014 videoconference hearing, the Veteran raised the issue of TDIU, claiming he was unemployed and his residuals, left ankle fracture, impacted his ability to work.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice. 

In September 2014, the Board denied the Veteran's appeal for entitlement to an increased rating for residuals, fracture of the left ankle with DJD.  The issue raised on the record of entitlement to a TDIU was not addressed.  The Veteran appealed the Board decision to the Court.  He did not challenge the Board's determination that his left ankle disability did not warrant more than a 20 percent schedular disability rating.  In January 2016, the Court issued a Memorandum decision, which set aside the Board's September 2014 decision and remanded the TDIU issue for further proceedings.

In June 2016, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran is currently service connected for only his left ankle disability, evaluated as 20 percent disabling, effective October 31, 2001.  As such, he does not meet the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  In such a case, TDIU can be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b) if the Veteran is unemployable by reason of service-connected disability, but the Board cannot consider such entitlement in the first instance.  Rather, such cases must be submitted to the Director of Compensation Service for initial extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In his January 2017 Application for Increased Compensation Based on Unemployability, VA Form 21-8940, the Veteran reported that he became too disabled to work in September 1995, due to his left ankle disability.

As noted in the Board's previous remand, during the Veteran's April 2014 videoconference hearing, he indicated, in pertinent part, that he was unemployed and that his residuals, left ankle fracture, which was on appeal, affected his ability to work.  Additionally, a 2008 medical examination noted that the Veteran's left ankle significantly affected his occupational functioning.  However, a November 2013 VA examiner concluded, with no explanation, that the Veteran's left ankle disability did not impact his ability to work.  In accordance with the Board's June 2016 remand, the Veteran was afforded a VA examination in July 2017.  The examiner opined that the Veteran's left ankle condition affected his ability to perform any type of occupational task because it would interfere with prolonged standing or walking.

Based upon the evidence of record, the Board concludes that this case must be remanded to the AOJ so that it may be submitted to the Director of Compensation Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, the issue of entitlement to a TDIU should be referred to the Director of VA's Compensation Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) (2017).

3.  Then readjudicate the issue on appeal.  If the benefit sought on appeal is not fully granted, the AOJ should issue a supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the opportunity respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

